DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Status of the Claims
Claims 1-18 were previously pending.  Claims 1, 7, and 13 were amended in the reply filed April 20, 2022.  Claims 1-18 are currently pending.

Response to Arguments
Applicant's amendments overcome the previous rejection made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to the rejections made under §§ 102 & 103 regarding the different models (Remarks, 10) have been fully considered and are persuasive.  The rejections have been withdrawn.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure lacks antecedent basis for the claim terms "asynchronously," "geographic region base model," "geographic region base price," "regionality model," "web-based form," "responsive web page."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite the limitation "the web-based form."  There is insufficient antecedent basis for this limitation in the claims.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Claim 1 recites the claim terms "regions," "geographic region base price," "geographic region base model," "regionality model," and "locale."  These terms seem to overlap in scope and the relationships/distinctions between these separately-recited elements and their respective individual effects on the final price are unclear.  The Specification only has a single instance of the term "locale" (¶ 0044) and does not specifically mention the claim terms "geographic region base model," "geographic region base price," and "regionality model," which compounds the problem of construing them.  For example, the claim recites "adjusting the final price for the used vehicle based on the locale and the regionality model."  The regionality model would already include "locale" based on the plain and ordinary meaning of the terms.  The geographic region base model would as well, and this is already used in a prior step to determine the base model value (which is then used to determine the final price).  Due to this confusion, the public is not properly apprised as to what would constitute infringement.  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.
Claim 1 recites "adjusting the base model value for the used vehicle using the boosting model to generate a final price for the used vehicle configuration based on the values for each of the one or more factors for the used vehicle configuration."  The boosting model has already been used in the claim to create the adjusted transaction data.  The adjusted transaction data then forms the basis of the geographic region base model, which is used to determine the base model value, which is used to determine the final price.  It is not clear how the boosting model is being used again (i.e., is it being used in a manner differently than it already has in the algorithm to arrive at the final price?).  This step is only mentioned once briefly in the Specification (¶ 0083), without any helpful explanation.  Due to this confusion, the public is not properly apprised as to what would constitute infringement.  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.
Claim 1 recites "adjusting the base model value for the used vehicle using the boosting model to generate a final price for the used vehicle configuration based on the values for each of the one or more factors for the used vehicle configuration; adjusting the final price for the used vehicle based on the locale and the regionality model; generating a responsive web page including the final price for the used vehicle."  The repeated use of "final price" for what appear to be different elements is confusing.  An adjustment to a value is made to create a final price, but the price is not final as it is adjusted again. It is then unclear which of these is displayed in the web page, which simply includes "the final price."  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-18, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including: obtaining data from distributed data sources, the data from the distributed data sources including transaction data comprising: individual transaction data for a plurality of vehicles having a plurality of vehicle configurations in a plurality of geographic regions, wherein each vehicle configuration in the plurality of vehicle configurations comprise one or more factors, including a year, make and model, and wherein the individual transaction data for the plurality of vehicles comprises sale prices and vehicle specific usage data for the plurality of vehicles; storing the transaction data for the plurality of vehicle configurations; performing a process divided into a back end process and a front end process, the back end process performed at a time interval and asynchronously to the front end process, wherein the back end process comprises: clustering the transaction data for the plurality of vehicles based on the vehicle configurations and geographic regions to overcome sparse transaction data; generating a boosting model from the transaction data, the boosting model modelling pricing adjustments for an average vehicle based on the one or more vehicle configuration factors; generating a regionality model based on the transaction data and the plurality of geographic regions; adjusting the transaction data by applying the boosting model to the transaction data to adjust the sales price associated with each individual transaction;Attorney Docket No.Application No. 16/433,521TCAR1620-1Customer ID: 44654 5creating a geographic region base model for each of the plurality of vehicle configurations from the adjusted transaction data, the geographic region base model including a geographic region base price; storing the boosting model and the geographic region base model; and wherein the front end process comprises: receiving user input data, the user input data comprising information about a used vehicle in a locale, including a used vehicle configuration including values for each of the one or more factors for the used vehicle configuration; determining a base model value for the used vehicle using the geographic region base model for the used vehicle configuration; adjusting the base model value for the used vehicle using the boosting model to generate a final price for the used vehicle configuration based on the values for each of the one or more factors for the used vehicle configuration; adjusting the final price for the used vehicle based on the locale and the regionality model; generating the final price for the used vehicle; and communicating the [price] in response to receiving the user input data.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information to arrive at prices for vehicles (i.e., in the terminology of the 2019 Revised Guidance fundamental economic practices; commercial interactions (including marketing or sales activities or behaviors; business relations)).  Additionally, aside from the general technological environment (addressed below), it recites several mathematical relationships/calculations (i.e., mathematically modeling and adjusting the models to arrive at a numerical result (i.e., a price) based on other numerical data, inputs, factors, and formulas (see Specification ¶¶ 0027, 60-77, 82)).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining a price using organizational and product group hierarchies, similar because at another level of abstraction the claims could be characterized as determining a price using vehicle configurations and other data; OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015)—price optimization based on factors such as offers, similar because at another level of abstraction the claims could be characterized as price modeling based on factors such as vehicle configurations, transaction data, and other factors).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (processor, a non-transitory computer-readable medium, data store, "online process," user interface, client device, web-based form, network; generating a responsive web page; and communicating the responsive web page to the client device, wherein the responsive web page is generated and communicated to the client device in response to the vehicle data system receiving the user input data from the client device—all recited at a high level of generality).  
Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  The generating and communicating of the web page to the client device in response to the vehicle data system receiving the user input data from the client device can also be considered an insignificant extra-solution activity which is merely outputting the result of the abstract pricing algorithm to the user (i.e., an insignificant application of technology tangentially related to the invention similar to the printing or downloading of menus in Ameranth—see MPEP 2106.05(g)).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above (i.e., by applying the abstract idea in the context of generic computerized devices connected via the Internet).  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements.  See published Specification describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements (processor (¶¶ 0095, 102), a non-transitory computer-readable medium (¶¶ 0095, 102), data store (¶ 0036), "online process" (i.e., a process running on the Internet—¶ 0095), user interface (¶¶ 0035-37), client device (¶ 0033), web-based form (¶ 0035), network (¶ 0033), generating a responsive web page (¶ 0035), and communicating the responsive web page to the client device, wherein the responsive web page is generated and communicated to the client device in response to the vehicle data system receiving the user input data from the client device (¶ 0035)).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions). 
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further limit purely abstract aspects of the invention without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea without adding any new additional elements beyond it.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirtenstein, et al., U.S. Pat. Pub. No.  2013/0173481 (Reference A of the attached PTO-892) relates to used vehicle pricing data. 
Swinson, et al., U.S. Pat. Pub. No.  2013/0030870 (Reference B of the attached PTO-892) relates to used vehicle pricing data.
Gale, et al., U.S. Pat. Pub. No.  2009/0119231 (Reference C of the attached PTO-892) relates to used vehicle pricing data.
Hjermstad, et al., U.S. Pat. No.  10,565,181 (Reference D of the attached PTO-892) relates to used vehicle pricing data.
Goldberg, et al., The Evolution of Price Dispersion in the European Car Market, The Review of Economic Studies, Vol. 68, No. 4, 2001, pgs. 811-848 (Reference U of the attached PTO-892) relates to used vehicle pricing data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628